UNITED STATES DISTRICT COURT                                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                 DOCUMENT
                                                                              ELECTRONICALLY FILED
 OLIYA FEDUN,                                                                 DOC #:
                                                                              DATE FILED: 2/18/2020
                            Plaintiff,
                                                                 1:19-cv-11789-MKV
                     -against-
                                                                    ORDER OF
                                                                DISCONTINUANCE
 DINO BONES PRODUCTIONS, INC.,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court that this case has been settled, it is hereby

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by March 19, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: February 18, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
